
	
		I
		112th CONGRESS
		1st Session
		H. R. 540
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Filner introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To direct the Secretary of Defense to issue a medal to
		  honor veterans of the Armed Forces who died after their service in the Vietnam
		  War, but whose deaths were a direct result of their service in the Vietnam
		  War.
	
	
		1.Short TitleThis Act may be cited as the
			 In Memory Medal for Forgotten Veterans
			 Act.
		2.Medal to honor
			 veterans of the Armed Forces who died as a result of their service in the
			 Vietnam War
			(a) Medal
			 AuthorizedThere is
			 established a medal, to be known as the Jesus (Chuchi) Salgado
			 Medal, to be issued by the Secretary of Defense to honor each veteran
			 of the Armed Forces—
				(1)who served in the
			 Vietnam War;
				(2)who died after
			 serving in the war, but whose death is determined by the Secretary of Defense
			 to be a direct result of that service; and
				(3)whose name is not
			 eligible for placement on the memorial wall of the Vietnam Veterans Memorial
			 (as defined in section 5(f) of Public Law 96–297 (16 U.S.C. 431 note), as added
			 by section 1 of Public Law 106–214 (114 Stat. 336)).
				(b)Application and
			 DesignThe Secretary of
			 Defense shall issue the Jesus (Chuchi) Salgado Medal upon receipt of an
			 application for the medal, submitted in accordance with such regulations as the
			 Secretary prescribes. The medal shall be of an appropriate design approved by
			 the Secretary.
			(c)Issuance to
			 Representative of DeceasedThe Jesus (Chuchi) Salgado Medal shall be
			 issued to the next-of-kin or representative of a veteran described in
			 subsection (a), as designated by the Secretary of Defense.
			(d)Assistance from
			 the Department of Veterans AffairsThe Secretary of Veterans
			 Affairs shall make available to the Secretary of Defense such records, and
			 otherwise provide such assistance, as the Secretary of Defense may require for
			 purposes of carrying out this section.
			
